152 Ga. App. 615 (1979)
263 S.E.2d 502
LIMBRICK
v.
THE STATE.
58544.
Court of Appeals of Georgia.
Submitted September 12, 1979.
Decided November 30, 1979.
William F. Braziel, Sr., for appellant.
Andrew J. Ryan, III, District Attorney, Robert M. Hitch, III, Assistant District Attorney, for appellee.
SMITH, Judge.
We affirm appellant's conviction of rape, aggravated sodomy, kidnapping and robbery.
1. Citing Code § 27-2202, appellant contends the trial court erred in allowing both the assistant district attorney and the district attorney to present the state's argument, which, in time sequence, was the middle one. That contention is meritless. The above Code section reads: "Not more than two counsel shall be permitted to argue any cause for each side, except by express leave of the court; and in no case shall more than one counsel be heard in conclusion." We agree with the state and the trial court that that law forbids more than one counsel to present the argument last to be heard by the jury. That is, the final clause of that section applies to the party exercising the privilege of the final jury argument chronologically, the "last say." Here, appellant not the state, had that argument.
*616 2. Appellant's remaining enumerations of error concern the trial court's use of its inherent discretion in conducting its courtroom. We find no abuse. See Bryan v. State, 148 Ga. App. 428 (251 SE2d 338) (1978).
Judgment affirmed. Quillian, P. J., and Birdsong, J., concur.